Title: To James Madison from Thomas Lehré, 10 November 1812
From: Lehré, Thomas
To: Madison, James


SirCharleston (S. C.) Nov: 10th. 1812
I have just this Moment received from a friend, a Copy of your Message to both Houses of Congress. It has produced a wonderf⟨ul⟩ effect here. It has raised the spirits of ⟨your⟩ friends, and depressed that of your enemies. The manly attitude you have taken in your Message, has given, most completely, the lie, to the base, and unprincipled insinations [sic] which a certain set of men & British agents here, have circulated with the greatest industry against you. Several thousand Copies of your Message, have been printed Extra, and circulated throughout this State, to undeceive many of our fellow Citizens, who have been grossly imposed upon, by a certain set of men, who like Esau of old, would sell their Country for a Mess. of porridge. On the 20th. Inst. I shall leave this City, for Columbia, to meet our Legislature there, where I expect your enemies will bring into operation, every thing they can, to defeat your Election, however, I think they will not be able to obtain their ends. The accounts I daily rece[i]ve from some of the Members elected, assure me, that I am not wrong in my Conjectures on this head. Nevertheless, permit me Sir, to ⟨su⟩ggest to you the propriety of Keeping your frien⟨ds w⟩ell and early informed upon every matter you wish made public, that they may be able to meet the Feds, & British agents at every point, and rebut the falsehoods & Calumny their [sic] may utter against you, any time before the Election of Electors. As soon as I arrive at Columbia, I shall inform you by the first Mail after, of the prospect of affairs there. I remain with every sentiment of esteem Sir Your Obedt. Humble Servt.
Thomas Lehré
